Case 6:20-cv-00485-ADA Document 32-3 Filed 10/05/20 Page 1 of 2




         EXHIBIT B
                        Case 6:20-cv-00485-ADA Document 32-3 Filed 10/05/20 Page 2 of 2
                                                                      Application No.                   Applicant(s)

                                                                      11/169,194                        ALICHERRY ET AL.
       Examiner-Initiated Interview Summary
                                                                      Examiner                          Art Unit

                                                                      ABDULLAH RIYAMI                   2416

 All Participants:                                                     Status of Application: ALLOWANCE

     (1) ABDULLAH RIYAMI.                                                 (3) _ _ .

     (2) DAVID SHIFREN (Reg No. 59329).                                   (4) _ _ .

 Date of Interview: 8/5/2009                                           Ti me:   1..mJJ.
 Type of Interview:
   [81 Telephonic
      DVideo Conference
      D                       D Applicant
       Personal (Copy given to:                         D Applicant's representative)
 Exhibit Shown or Demonstrated: D Yes                [81 No
      If Yes, provide a brief description:

 Part I.
 Rejection(s) discussed:


 Claims discussed:
 Claims 1, 13, and 20.


 Prior art documents discussed:
 us 2006/0215689
 Part II.
 SUBSTANCE OF INTERVIEW DESCRIBING THE GENERAL NATURE OF WHAT WAS DISCUSSED:
 Discussed further clarifying the split ratio vector with respect to the sub-flows and the mean traffic rate of/he corresponding path.
 Attorney authorized and agreed on the changes throughout the independent claims.


 Part Ill.
[81 It is not necessary for applicant to provide a separate record of the substance of the interview, since the interview
     directly resulted in the allowance of the application. The examiner will provide a written summary of the substance
     of the interview in the Notice of Allowability.
D    It is not necessary for applicant to provide a separate record of the substance of the interview, since the interview
     did not result in resolution of all issues. A brief summary by the examiner appears in Part 11 above.




/ Abdullah Riyarni/
Examiner, Art Unit 2416
                                                                 (Applicant/Applicant's Representative Signature - if appropriate)


U.S. Patent and Trademark Office
PTOL-413B (04-03)                               Examiner Initiated Interview Summary                      Paper No. 20090805-A
